              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:17-cv-00073-MR


COBEY LaKEMPER,             )
                            )
              Plaintiff,    )
                            )
vs.                         )                   ORDER
                            )
GEORGE T. SOLOMON, et al., )
                            )
              Defendants.   )
___________________________ )


      THIS MATTER is before the Court on the Plaintiff’s “Motion Asking

Trial Court to Identify Whether NCPLS was Contacted While Conducting Its

‘Inquiry’ into ‘Appointing Counsel for Plaintiff’ Prior to Overturning Order of

Whitney Court” [Doc. 119].

      On June 9, 2020, the Court entered an Order noting that the Court has

been unable to find an attorney willing to undertake representing the Plaintiff

and therefore requiring the Plaintiff to proceed to trial pro se. The Plaintiff

sought reconsideration of the decision not to appoint him counsel [Doc. 116],

which the Court denied [Doc. 117]. The Plaintiff now asks the Court to advise

him whether North Carolina Prisoner Legal Services (NCPLS) was contacted

about representing the Plaintiff. [Doc. 119].



    Case 5:17-cv-00073-MR-WCM Document 121 Filed 08/04/20 Page 1 of 2
      The Court denies the Plaintiff’s request. The Plaintiff is not entitled to

compel the Court to disclose its communications with attorneys regarding

potential appointments. Moreover, as the Court previously noted, there is no

absolute right to the appointment of counsel in civil actions such as this one,

and the Plaintiff’s case does not present “exceptional circumstances”

warranting the appointment of counsel.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motion Asking Trial

Court to Identify Whether NCPLS was Contacted While Conducting Its

‘Inquiry’ into ‘Appointing Counsel for Plaintiff’ Prior to Overturning Order of

Whitney Court” [Doc. 119] is DENIED.

      IT IS SO ORDERED.
                             Signed: August 4, 2020




                                          2

    Case 5:17-cv-00073-MR-WCM Document 121 Filed 08/04/20 Page 2 of 2
